Exhibit 10.1

TENTH OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS

THIS TENTH OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this
“Amendment”) is dated as of the 15th day of May, 2012 (the “Effective Date”) by
and among TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company
(“Lead Borrower”), TNP SRT SAN JACINTO, LLC, a Delaware limited liability
company (“San Jacinto Borrower”), TNP SRT CRAIG PROMENADE, LLC, a Delaware
limited liability company (“Craig Borrower”), TNP SRT MORNINGSIDE MARKETPLACE,
LLC, a Delaware limited liability company (“Morningside Borrower”), TNP SRT
COCHRAN BYPASS, LLC, a Delaware limited liability company (“Bi-Lo Borrower”),
TNP SRT ENSENADA SHOPPING CENTER, LLC, a Delaware limited liability company
(“Ensenada Borrower”), TNP SRT TURKEY CREEK, LLC, a Delaware limited liability
company (the “Turkey Creek Borrower”, TNP SRT AURORA COMMONS, LLC, a Delaware
limited liability company (the “Aurora Borrower” and collectively with Lead
Borrower, San Jacinto Borrower, Craig Borrower, Morningside Borrower, Bi-Lo
Borrower, Ensenada Borrower and Turkey Creek Borrower, the “Borrower” and,
together with the Guarantors, the “Credit Parties” and individually, a “Credit
Party”), TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation (the “REIT”),
TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(the “OP”, and collectively with the REIT, the “Guarantors” and individually, a
“Guarantor”), and KEYBANK NATIONAL ASSOCIATION, a national banking association
having a principal place of business at 225 Franklin Street, 18th Floor, Boston,
Massachusetts 02110, as agent (in such capacity, “Agent”) for itself and any
other lenders who become lenders under the Credit Agreement (as hereinafter
defined) collectively referred to as “Lenders” and each individually referred to
as a “Lender”). Each Credit Party has an address at 1900 Main Street, Suite 700,
Irvine, California 92614.

Witnesseth That:

WHEREAS, the Borrower, certain of its Affiliates, the Agent and the Lenders are
parties to that certain Revolving Credit Agreement dated as of December 17,
2010, as amended by that certain Joinder Agreement and that certain First
Omnibus Amendment and Reaffirmation of Loan Documents dated as of March 30,
2011, as further amended by that certain Letter Agreement dated as of March 31,
2011, as further amended by that certain Joinder Agreement and that certain
Second Omnibus Amendment and Reaffirmation of Loan Documents dated as of May 20,
2011, as further amended by that certain Joinder Agreement, that certain Third
Omnibus Amendment and Reaffirmation of Loan Documents dated as of May 26, 2011,
those certain Letter Agreements dated as of June 30, 2011, August 23, 2011,
August 25, 2011, December 22, 2011 and January 9, 2012, as further amended by
that certain Joinder Agreement and that certain Fourth Omnibus Amendment and
Reaffirmation of Loan Documents dated as of September 22, 2011, as further
amended by that certain Joinder Agreement and Fifth Omnibus Amendment and
Reaffirmation of Loan Documents dated as of January 9, 2012, as further amended
by that certain Joinder Agreement and Sixth Omnibus Amendment and Reaffirmation
of Loan Documents dated as of February 1, 2012, as further amended by that
certain Joinder Agreement and Seventh Omnibus Amendment and Reaffirmation of
Loan Agreement dated as of



--------------------------------------------------------------------------------

February 27, 2012, as further amended by that certain Joinder Agreement and
Eighth Omnibus Amendment and Reaffirmation of Loan Documents dated as of
March 12, 2012, and as further amended by that certain Joinder Agreement and
Ninth Omnibus Amendment and Reaffirmation of Loan Documents dated as of
March 19, 2012 (as amended, restated and/or modified from time to time, the
“Credit Agreement”), pursuant to which, among other things, the Lenders agreed
to provide to the Borrower a revolving credit facility in the maximum principal
amount of $35,000,000, and which obligations of the Borrower to the Agent and
Lenders under the Credit Agreement are evidenced by, among other things, that
certain Revolving Credit Note dated as of December 17, 2010 by the Borrower in
favor of the Lenders in the original principal amount of $35,000,000, as
temporarily increased to $38,000,000 by that certain Amendment to Revolving
Credit Note dated as of May 26, 2011, as further temporarily increased to
$45,000,000 by that certain Second Amendment to Revolving Credit Note dated as
of September 22, 2011, as temporarily increased to $43,000,000 by that Third
Amendment to Revolving Credit Note dated as of January 9, 2012, and as
temporarily increased to $60,000,000 by that Fourth Amendment to Revolving
Credit Note dated as of even date herewith (as amended, restated and/or modified
from time to time, the “Note”), and are secured by, among other things, (a) that
certain Pledge and Security Agreement dated as of December 17, 2010 by Lead
Borrower in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the “Borrower Pledge Agreement”),
(b) that certain Pledge and Security Agreement dated as of December 17, 2010 by
the REIT in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the “REIT Pledge Agreement”),
(c) that certain Pledge and Security Agreement dated as of December 17, 2010 by
the OP in favor of the Agent for the benefit of the Lenders, as amended by that
certain Partial Release and First Amendment to Pledge and Security Agreement
dated as of May 20, 2011 (as further amended, restated and/or modified from time
to time, the “OP Pledge Agreement”), and (d) that certain Guaranty Agreement
dated as of December 17, 2010 by the Guarantors in favor of the Agent for the
benefit of the Lenders (as amended, restated and/or modified from time to time,
the “Guaranty”);

WHEREAS, the Credit Parties, Agent and Lenders have agreed on various additional
amendments to the Loan Documents as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1. Recitals and Definitions. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

2. Conditions Precedent to Amendment. Borrower agrees to deliver to the Agent
the following, and acknowledges and agrees that the effectiveness of this
Amendment is subject to satisfaction of the following conditions precedent, as
determined by Agent in its reasonable discretion:

(a) Borrower shall have paid (i) Agent’s legal fees and all other of Agent’s
reasonable costs, fees and expenses incurred in connection with the execution of
this Amendment and related documents, and (ii) the payment of an additional
commitment fee as set forth herein.

(b) Agent shall have received all of the other documents listed in the closing
checklist supplied by Agent to Borrower with respect to this Amendment except
for certain items which are listed on Exhibit A of the Open Items Letter being
executed as of even date and which must be supplied to and approved by Agent by
the dates stated on the Open Items Letter.

(c) No Default or Event of Default shall have occurred and be continuing under
the terms and provisions of this Amendment, the Credit Agreement, the Note, or
of any of the Loan Documents.

(d) Agent shall have received such other documents and certificates as Agent may
reasonably request from Borrower, any Guarantor, and any other Person, in form
and content satisfactory to Agent.

3. Additional Amendments to the Credit Agreement.

(a) The last sentence of the definition of “Commitment” is hereby amended to
read as follows:

“The initial aggregate amount of the Lenders’ Commitments was $35,000,000,
provided, however, that (i) as of the Third Amendment Effective Date, the
Commitment was temporarily increased to $38,000,000 (the “First Temporary
Increase”), (ii) as of the Fourth Amendment Effective Date, the Commitment was
further temporarily increased to $45,000,000 (the “Second Temporary Increase”),
(iii) prior to the Fifth Amendment Effective Date the Commitment automatically
reduced to $35,000,000, (iv) as of the Fifth Amendment Effective Date, the
Commitment temporarily increased to $43,000,000 (the “Third Temporary
Increase”), (v) as of the Tenth Amendment Effective Date, the Commitment is
increased to $45,000,000, which increase shall remain in effect during the term
of the Loan, unless reduced as provided in this Agreement (the “First
Increase”), and (vi) as of the Tenth Amendment Effective Date, the Commitment is
being temporarily increased from $45,000,000 to $60,000,000 (the “Fourth
Temporary Increase”; and collectively with the First Temporary Increase, the
Second Temporary Increase, and the Third Temporary Increase, the “Temporary
Increase”).”

(b) The definition of “Fourth Temporary Increase” is hereby added to
Section 1.01 of the Credit Agreement as follows:

““Fourth Temporary Increase” has the meaning set forth in the definition of
Commitment.”

 

3



--------------------------------------------------------------------------------

(c) The definition of “Tenth Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement as follows:

““Tenth Amendment Effective Date” means May 15th, 2012.”

(d) The definition of “Tranche A Available Amount” is hereby amended in its
entirety to read as follows:

““Tranche A Available Amount” means the lesser of (a) the Tranche A Commitment
or (b) as adjusted from time to time pursuant to the terms hereof, 75% of the
Pool Value through September 30, 2012; from and after October 1, 2012, Tranche A
Available Amount means the lesser of (a) the Tranche A Commitment or (b) as
adjusted from time to time pursuant to the terms hereof, the lesser of (i) 65%
of the Pool Value or (ii) the Tranche A Loan Amount which would produce a Debt
Yield of no less than twelve percent (12%); provided, however, there shall be no
change in the Pool Value of any Mortgaged Property that exists as of the
Effective Date of the Tenth Omnibus Amendment.”

(e) The definition of “Tranche A Commitment” is hereby amended in its entirety
to read as follows:

““Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Tranche A
Lender’s Tranche A Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Tranche A Lender’s
Tranche A Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Tranche A Lender shall have assumed its
Tranche A Commitment, as applicable. The initial aggregate amount of the
Tranche A Lenders’ Tranche A Commitments was $25,000,000, which amount increased
to $30,000,000 on February 15, 2011, was temporarily increased to $38,000,000 on
the Third Amendment Effective Date, was further temporarily increased to
$45,000,000 on the Fourth Amendment Effective Date, decreased to $43,000,000 on
October 25, 2011, was automatically reduced to $35,000,000 prior to the Fifth
Amendment Effective Date, was again temporarily increased to $43,000,000 on the
Fifth Amendment Effective Date, and is now being temporarily increased to
$60,000,000 on the Tenth Amendment Effective Date, but at all times starting
October 1, 2012 and thereafter shall decrease on a dollar for dollar basis as
payments are made with respect to the Fourth Temporary Increase until reduced to
$45,000,000 and in any event shall be $45,000,000 as of December 1, 2012.”

(f) The Commitment of KeyBank as reflected on Schedule 2.01 is hereby changed to
$60,000,000, but commencing October 1, 2012 shall reduce on a dollar-for-dollar
basis as the Fourth Temporary Increase is repaid down to $45,000,000.

 

4



--------------------------------------------------------------------------------

(g) Section 2.06(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(e) As of the Tenth Amendment Effective Date, the First Increase and the Fourth
Temporary Increase shall be available to the Borrower. The Fourth Temporary
Increase shall remain in effect until December 1, 2012, at which time any
amounts outstanding in excess of $45,000,000 shall be due and payable in full,
in each case with no further notice or demand by Agent being required therefor.
From and after October 1, 2012 amounts repaid under the Fourth Temporary
Increase may not be reborrowed.”

(h) Section 2.07(a) is hereby amended to read as follows:

“(a) Borrower hereby unconditionally promises to pay to the Agent for the
account of each Tranche A Lender the then unpaid principal amount of each
Tranche A Loan on the Tranche A Maturity Date, except that (i) the Fourth
Temporary Increase must be reduced in accordance with Section 2.06(e) and must
be repaid in full on or prior to December 1, 2012 and (ii) no individual Loan
shall remain outstanding for more than one hundred eighty (180) days after the
Loan is made, except for the Loans made to San Jacinto Borrower, Craig Borrower
and Aurora Borrower, which may remain outstanding until the Tranche A Maturity
Date.”

(i) Section 2.08(d) is hereby amended to read as follows:

“(d) In the event that either (i) the outstanding balance of the Tranche A Loans
exceed the Tranche A Available Amount, or (ii) the applicable Credit Parties are
not in compliance with the financial covenants set forth in Sections 5.02(a)
through (d) below, Borrower and TNP REIT shall apply one hundred percent
(100%) of the Net Proceeds to repay the amounts outstanding under the Tranche A
Loans, subject to the exceptions set forth in Section 5.18, until both (x) the
outstanding balance of the Tranche A Loans no longer exceed the Tranche A
Available Amount, and (y) the applicable Credit Parties are in compliance with
the financial covenants set forth in Sections 5.02(a) through (d) below. No
Event of Default shall exist as a result of either (i) or (ii) above as long as
the Net Proceeds are being applied in accordance with this Section 2.08(d). In
addition, unless otherwise approved in writing by Lender, Borrower and TNP REIT
shall apply 100% of the Net Proceeds of the sale or refinancing of a Real
Property to repay the amounts outstanding under the Fourth Temporary Increase
and thereafter, if the Real Property sold or refinanced was a Mortgaged
Property, to repay the Loan that was advanced for the related Mortgaged
Property.”

(j) Section 2.08(g) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(g) If any new Commitments are received from any Lender other than KeyBank at a
time when there is any amount of the Fourth Temporary Increase outstanding, then
the

 

5



--------------------------------------------------------------------------------

proceeds of any Loans made from such Commitment shall be used first to reduce
the amount of the KeyBank Commitment until the amounts outstanding under the
Fourth Temporary Increase have been repaid in full, and such proceeds shall be
applied before any Net Proceeds are applied pursuant to Section 2.08(d).”

(k) Section 2.09(j) (as added in the Fifth Omnibus Amendment and Reaffirmation
of Loan Documents dated as of January 9, 2012) is hereby amended in its entirety
to read as follows:

“(j) Borrower shall provide KeyBank with a right of “first look” and a “right of
first refusal” on CMBS or life company permanent debt on all Real Properties.
Borrower shall provide KeyBank an opportunity to provide financing for a Real
Property at the same time (or earlier) as it seeks such financing from other
lenders. Borrower shall provide written notice to KeyBank of the terms of any
CMBS or life company permanent debt offered by a lender other than KeyBank or
its Affiliates, and KeyBank or its Affiliates shall have seven (7) Business Days
to provide a proposed term sheet by KeyBank or its Affiliate for a CMBS loan on
reasonably comparable or more favorable terms. In order for terms to be
considered “reasonably comparable,” KeyBank or its Affiliate must match in all
material respects the loan amount, interest rate, payment structure
(amortization), loan term, and financial covenants offered by the third-party
lender. In the event that either (i) KeyBank or its Affiliate cannot provide
financing on the reasonably comparable or more favorable terms offered by the
third-party lender, or (ii) KeyBank or its Affiliate fails to respond within the
foregoing seven Business Day period, Borrower shall be free to obtain financing
from such third-party lender; but if such financing does not close, then
KeyBank’s right of first refusal for said Real Property shall be reinstated. In
the event that Borrower fails to provide KeyBank with written notice of the
terms of any CMBS or life company permanent debt offered by a lender other than
KeyBank or its Affiliates as provided above or if so notified, KeyBank or an
Affiliate offers to provide financing on reasonably comparable or better terms
but Borrower does not use said financing, Borrower shall pay KeyBank a $500,000
exit fee in the event that Borrower obtains any financing on any Real Property
other than a CMBS loan from KeyBank or its Affiliates, unless such Real Property
is not “CMBS financing eligible” in Agent’s determination, in which case no exit
fee shall be due. Such exit fee shall be due and payable simultaneously with the
closing of such replacement financing or, if earlier, the release of a Real
Property.”

(l) Section 2.09 is hereby amended to add a new subsection (k) which shall read
as follows:

“(k) Borrower shall pay to KeyBank a $62,500 fee in connection with making the
First Increase and the Fourth Temporary Increase available (25 basis points on
the $25,000,000 increase from $35,000,000 to $60,000,000). This fee shall be
paid on the Tenth Amendment Effective Date.”

 

6



--------------------------------------------------------------------------------

(m) As of the Effective Date, each of the Credit Parties and the Agent agree
that the representation and warranty set forth in Section 3.04(a) of the Credit
Agreement is hereby amended to refer to the financial statements that have been
delivered to Agent for the most recent reporting period.

(n) Section 5.02 is hereby amended in its entirety to read as follows:

“SECTION 5.02 Financial Tests. Effective as of March 31, 2012, the applicable
Credit Parties shall have and maintain, on a consolidated basis in accordance
with GAAP, tested as of the close of each fiscal quarter:

 

  (a) a Total Leverage Ratio of TNP REIT of no greater than the following:

 

At all times during the following periods:

   Total Leverage Ratio  

Effective Date through October 31, 2012

     75 % 

November 1, 2012 through December 31, 2012

     70 % 

January 1, 2013 and thereafter

     65 % 

 

  (b) an Interest Coverage Ratio of TNP REIT of not less than the following:

 

At all times during the following periods:

   Interest  Coverage
Ratio:  

Effective Date through October 31, 2012

     1.50:1   

November 1, 2012 through December 31, 2012

     1.60:1   

January 1, 2013 and thereafter

     1.70:1   

 

  (c) a Fixed Charge Coverage Ratio of TNP REIT of not less the following:

 

At all times during the following periods:

   Fixed Charge
Coverage  Ratio:  

Effective Date through October 31, 2012

     1.30:1   

November 1, 2012 through December 31, 2012

     1.35:1   

January 1, 2013 and thereafter

     1.40:1   

 

7



--------------------------------------------------------------------------------

  (d) Liquidity of TNP REIT of not less than the following:

 

At all times during the following periods:

   Liquidity:  

Effective Date through September 30, 2012

     Waived   

October 1, 2012 through December 31, 2012

   $ 500,000   

January 1, 2013 through March 31, 2013

   $ 750,000   

April 1, 2013 and thereafter

   $ 1,000,000   

 

  (e) Tangible Net Worth of TNP REIT at least (i) eighty-five percent (85%) of
the Tangible Net Worth as of the Effective Date, plus (ii) eighty-five percent
(85%) of the net proceeds (gross proceeds less reasonable and customary costs of
sale and issuance paid to Persons not Affiliates of any Credit Party) received
by TNP REIT or the Borrower at any time from the issuance of stock (whether
common, preferred or otherwise) of TNP REIT or the Borrower after the Effective
Date, plus (iii) eighty-five percent (85%) of the amount of equity in any
properties contributed to TNP REIT after the Effective Date in exchange for
shares, ownership interest in the Parent or other consideration, at all times;

 

  (f) Beginning on March 31, 2011, the ratio of (i) the Indebtedness of TNP REIT
that bears interest at a varying rate of interest or that does not have the
interest rate effectively fixed or hedged pursuant to a Hedging Agreement, to
(ii) the Indebtedness of TNP REIT, shall not exceed twenty percent (20%), with
all Hedging Agreements subject to the review and approval of Agent;”

(o) Section 5.12(a)(ii) is hereby deleted.

(p) Section 5.18(b) is hereby amended and restated in its entirety to read as
follows:

“(b) Prior to the date when the Fourth Temporary Increase has been repaid in
full, the Net Proceeds of the Equity Issuances by TNP REIT shall be used in
accordance with Section 2.08(d), or as permitted by Section 2.17, provided,
however, that (i) upon the Agent’s reasonable approval, Borrower may use a
portion of such Net Proceeds to fund operating expenses incurred in the ordinary
course of business to cover short term timing differences between the receipt of
revenues and such operating expenses; (ii) to the extent that Borrower has
identified Real Property for acquisition and a definitive purchase and sale
agreement has been executed with respect thereto, Borrower may fund the Net
Proceeds of the Equity Issuances by TNP REIT into the Property Acquisition
Escrow Account up to an amount equal to Borrower’s pro forma equity contribution
required to close such acquisition, subject to the following: (A) the Property
Acquisition Escrow Account shall be held at KeyBank and pledged as

 

8



--------------------------------------------------------------------------------

Collateral; (B) Agent shall release funds held in the Property Acquisition
Escrow Account for the purchase price, costs, expenses and other amounts paid in
connection with such acquisitions upon the Borrower’s written request; and
(C) Borrower may fund such Net Proceeds into the Property Acquisition Escrow
Account in connection with no more than two (2) acquisitions at any time; and
(iii) following the occurrence and during the continuance of an Event of
Default, the Net Proceeds of any Equity Issuance shall, in the sole discretion
of the Agent, be funded into the Distribution Account and Agent shall apply all
amounts received to the Obligations.”

(q) As of the Effective Date, each of the Credit Parties and the Agent agree
that Schedules 3.15, 5.12(a), 5.12(b), and 6.01 to the Credit Agreement are
hereby amended and restated in their entirety by the corresponding Schedules
attached to this Amendment, which information is true, correct and complete as
of the Effective Date.

(r) The TNP REIT Compliance Certificate attached as Exhibit B to the Credit
Agreement is replaced in its entirety by the TNP REIT Compliance Certificate
attached hereto as Attachment I.

(s) The Borrowing Base Certificate attached as Exhibit G to the Credit Agreement
is replaced in its entirety by the Borrowing Base Certificate attached hereto as
Attachment II.

4. Representations and Warranties. Each Credit Party represents and warrants to
the Agent and Lenders as follows:

(a) The representations and warranties of the Credit Parties as set forth in the
Credit Agreement and each Loan Document are hereby confirmed, affirmed and
ratified by each of the Credit Parties (and each Credit Party confirms and
affirms that each such representation and warranty is true and correct in all
material respects as of the Effective Date.

(b) The transactions contemplated by this Amendment are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Amendment and
the documents executed in connection herewith have been duly executed and
delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate, to the
Credit Parties’ knowledge, any applicable law, regulation or order of any
Governmental Authority to the extent that such violation could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational

 

9



--------------------------------------------------------------------------------

documents of any Credit Party or any of the Borrower’s Subsidiaries, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party or any of the Borrower’s Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by any Credit Party or any of the Borrower’s Subsidiaries to the extent
that such violation, default or right to require payment could reasonably be
expected to have a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any Collateral, except pursuant to the
Deeds of Trust and the Pledge Agreements.

(d) No Event of Default has occurred and is continuing or would result by the
execution of this Amendment which constitutes an Event of Default under the
Credit Agreement or any Loan Document or would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both.

5. References in Loan Documents. All references in any of the Loan Documents to
the “Credit Agreement”, the “Note”, the “Guaranty”, the “Borrower Pledge
Agreement”, the “REIT Pledge Agreement”, the “OP Pledge Agreement”, or to the
“Loan Documents”, shall, from and after the Effective Date be deemed to mean and
refer to the Credit Agreement, the Note, the Guaranty, the Borrower Pledge
Agreement, the REIT Pledge Agreement, the OP Pledge Agreement, and each other
Loan Document (as applicable) as amended and affected by this Amendment. This
Amendment shall be deemed to be a “Loan Document” for the purposes of the Credit
Agreement and the other Loan Documents.

6. Ratification by the Credit Parties.

(a) Each Credit Party hereby ratifies, affirms and confirms the Loan Documents
(as modified by this Amendment), and acknowledges and agrees that the Loan
Documents (as modified by this Amendment) remain in full force and effect and
are enforceable against such Credit Party and against the Collateral described
therein in accordance with their respective terms. Each Credit Party hereby
further acknowledges and agrees that, as of the Effective Date, the Loan
Documents, as amended by this Amendment, are not subject to any defenses, rights
of setoff, claims or counterclaims that might limit the enforceability thereof,
the obligations created and evidenced thereby or the terms and provisions
thereof.

(b) In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, each
Guarantor hereby (i) acknowledges and consents to the terms and provisions of
this Amendment; (ii) ratifies, affirms and confirms the Guaranty; (iii) agrees
that the Guaranty is and shall remain in full force and effect and that the
terms and provisions of the Guaranty cover and pertain to the Guaranteed
Obligations (as defined in the Guaranty), Notes, Credit Agreement and other Loan
Documents; (iv) acknowledges that there are no claims or offsets against, or
defenses or counterclaims to, the terms and provisions of the Guaranty or other
obligations created and evidenced by the Guaranty; and (v) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to each Guarantor remain the true and
correct representations and warranties of such Guarantor as of the Effective
Date.

7. Security and Liens. All Obligations of the Credit Parties under the Loan
Documents, each as amended by this Amendment, shall be secured by and be
entitled to the

 

10



--------------------------------------------------------------------------------

benefits of, and the Collateral shall remain in all respects subject to the
liens, charges and encumbrances of, the Loan Documents, and nothing herein
contained, and nothing done pursuant hereto or in connection herewith shall
affect or be construed to affect the liens, charges or encumbrances or
conveyances effected thereby or the priority thereof or to release or affect the
liability of any party or parties whomsoever may now, or hereafter be, liable on
account of the Obligations.

8. No Waiver. This Amendment is only a modification of the Loan Documents and is
not intended to, and shall not be construed to, effect a novation of any Loan
Document, or to constitute a modification of, or a course of dealing at variance
with, the Loan Documents (each as amended by this Amendment), such as to require
further notice by Lenders or Agent to require strict compliance with the terms
the other Loan Documents in the future.

9. Release; Set-off. Each Credit Party hereby unconditionally releases and
forever discharges Agent, each Lender and their respective officers, directors,
shareholders, and employees from any and all claims, demands, causes of action,
expenses, losses and other damages of whatever kind, whether known or unknown,
liquidated or unliquidated, at law or in equity, that exists as of the Effective
Date in connection with the Credit Agreement, the Loan Documents and any other
documents relating thereto.

10. Miscellaneous.

(a) All costs and expenses of Agent, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Agent relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby, shall be the
responsibility of Borrower.

(b) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts applicable to contracts made and
performed within such state.

(c) This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(d) Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have caused
this Amendment to be duly executed by their respective duly authorized officers,
as an instrument under seal, as of the date and year first above written.

 

BORROWERS:  

TNP SRT SECURED HOLDINGS, LLC, a Delaware

limited liability company

  By:   TNP Strategic Retail Operating Partnership, LP, its sole member     By:
  TNP Strategic Retail Trust, Inc., its general partner       By:  

/s/ James Wolford

       

    Print Name: James Wolford

    Title: Chief Financial Officer

 

TNP SRT SAN JACINTO, LLC, a Delaware limited

liability company

  By   TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member     By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer

(Signatures continued on next page.)

[Signature Page to Tenth Omnibus Amendment (TNP SRT Line)]



--------------------------------------------------------------------------------

 

TNP SRT CRAIG PROMENADE, LLC, a Delaware

limited liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer
 

TNP SRT MORNINGSIDE MARKETPLACE, LLC, a

Delaware limited liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer

[Signature Page to Tenth Omnibus Amendment (TNP SRT Line)]



--------------------------------------------------------------------------------

 

TNP SRT COCHRAN BYPASS, LLC, a Delaware

limited liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer
 

TNP SRT ENSENADA SHOPPING CENTER, LLC, a

Delaware limited liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer

[Signature Page to Tenth Omnibus Amendment (TNP SRT Line)]



--------------------------------------------------------------------------------

 

TNP SRT TURKEY CREEK, LLC, a Delaware limited

liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer
 

TNP SRT AURORA COMMONS, LLC, a Delaware

limited liability company

  By  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

    By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

      By:  

    TNP Strategic Retail Trust, Inc., a

    Maryland corporation, its General

    Partner

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer

AGENT AND

MAJORITY LENDER:

 

KEYBANK NATIONAL ASSOCIATION, as Agent and

Lender

  By:  

/s/ Christopher T. Neil

    Christopher T. Neil, Senior Relationship Manager

[Signature Page to Tenth Omnibus Amendment (TNP SRT Line)]



--------------------------------------------------------------------------------

GUARANTORS AND

OBLIGORS:

 

TNP STRATEGIC RETAIL OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

  By:   TNP Strategic Retail Trust, Inc., its general partner       By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer
 

TNP STRATEGIC RETAIL TRUST, INC., a Maryland

corporation

      By:  

/s/ James Wolford

            Print Name: James Wolford             Title: Chief Financial Officer

[Signature Page to Tenth Omnibus Amendment (TNP SRT Line)]



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

The following are the Subsidiaries of TNP Strategic Retail Trust, Inc. as of the
date of this Agreement:

TNP Strategic Retail Operating Partnership, LP (Delaware)

TNP SRT Secured Holdings, LLC (Delaware)

TNP SRT Moreno Marketplace, LLC (Delaware)

TNP SRT Waianae Mall, LLC (Delaware)

TNP SRT Northgate Plaza Tucson, LLC (Delaware)

TNP SRT San Jacinto, LLC (Delaware)

TNP SRT Craig Promenade, LLC (Delaware)

TNP SRT Pinehurst, LLC (Delaware)

TNP SRT Constitution Trail, LLC (Delaware)

TNP SRT Constitution Trail Master Lessee, LLC (Delaware)

TNP SRT Cochran Bypass, LLC (Delaware)

TNP SRT Topaz Marketplace, LLC (Delaware)

TNP SRT Osceola Village, LLC (Delaware)

TNP SRT Osceola Village Master Lessee, LLC (Delaware)

TNP SRT Summit Point, LLC (Delaware)

TNP SRT Summit Point Holdings, LLC (Delaware)

TNP SRT Morningside Marketplace, LLC (Delaware)

TNP SRT Portfolio I, LLC (Delaware)

TNP SRT Woodland West Holding, LLC (Delaware)

TNP SRT Woodland West, LLC (Delaware)

TNP SRT Ensenada Shopping Center, LLC (Delaware)

TNP SRT Turkey Creek, LLC (Delaware)

TNP SRT Aurora Commons, LLC (Delaware)

TNP SRT Eagle Mountain, LLC (Delaware)

TNP SRT Florissant Marketplace, LLC (Delaware)

TNP SRT Sunshine Mall, LLC (Delaware)

TNP SRT Visalia Marketplace, LLC (Delaware)



--------------------------------------------------------------------------------

Schedule 5.12(a)

Mortgaged Property Pool

San Jacinto Esplanade, San Jacinto, California

Craig Promenade, North Las Vegas, Nevada

Morningside Marketplace, Fontana, California

Bi-Lo Grocery Store, Chester, South Carolina

Ensenada Square, Arlington, Texas

The Shops at Turkey Creek, Knoxville, Tennessee

Aurora Commons, Aurora, Ohio

Schedule 5.12(b)

N/A



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

Attachment I

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Key Bank National Association, as Agent

225 Franklin Street

Boston, MA 02110

 

  Attn:     Mr. Christopher Neil, Institutional Real Estate

 

RE: TNP SRT Secured Holdings, LLC - Compliance Certificate for             ,
201     through             , 201    

Dear Ladies and Gentlemen:

This Compliance Certificate is made with reference to that certain Credit
Agreement dated as of December 17, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TNP SRT Secured
Holdings, LLC and certain of its Subsidiaries (collectively, the “Borrower”),
the financial institutions party thereto, as lenders, and KeyBank National
Association, as Agent. All capitalized terms used in this Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Compliance
Certificate shall have the meaning set forth for such terms in the Credit
Agreement. All Section references herein shall refer to the Credit Agreement.

I hereby certify that I am the Chief Financial Officer of TNP SRT Secured
Holdings, LLC, and that I make this Certificate on behalf of each Borrower. I
further represent and certify on behalf of the Borrower as follows as of the
date of this Compliance Certificate:

(a) I have reviewed the terms of the Loan Documents and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and consolidated and consolidating financial condition of the
Borrower and its Subsidiaries, during the accounting period (the “Reporting
Period”) covered by the financial reports delivered simultaneous herewith
pursuant to Section 5.01[(a)][(b)], and that such review has not disclosed the
existence during or at the end of such Reporting Period (and that I do not have
knowledge of the existence as at the date hereof) of any condition or event
which constitutes a Default or Event of Default.

(b) Attached hereto as Schedule A-1 is a list of the Real Property that
comprises the Pool and the Pool Value, and Schedule A-2 is a list of the Real
Property assets that were identified as being in the Pool in the last Compliance
Certificate and that are no longer qualified to be in the Pool as of the last
day of the Reporting Period.



--------------------------------------------------------------------------------

(c) Attached hereto as Schedule B-1 is a detailed calculation of Interest
Expense for the Reporting Period and Schedule B-2 is a detailed calculation of
Interest Expense, principal paid and due and payable on Indebtedness, and cash
dividends payable on the Guarantor’s preferred stock for the Reporting Period,
which amounts aggregated:

 

Schedule B-1

   $                

Schedule B-2

   $     

(d) Attached hereto as Schedule C is a detailed calculation of Adjusted EBITDA
for the Reporting Period, which amount was:

 

Schedule C Adjusted EBITDA

   $                

(e) As of the last day of the Reporting Period:

 

  1. Interest Coverage Ratio [§5.02(b)]:

 

(a)     Adjusted EBITDA (for the prior quarter)

          $            

(b)     Interest Expense (for the prior quarter)

          $            

(c)     Interest Coverage Ratio

   :1.00            

Covenant (circle applicable level)

 

At all times during the following periods:

   Interest  Coverage
Ratio:  

Effective Date through October 31, 2012

     1.50:1   

November 1, 2012 through December 31, 2012

     1.60:1   

January 1, 2013 and thereafter

     1.70:1   

In compliance? Yes/No

 

  2. Fixed Charge Coverage Ratio Calculation [§5.02(c)]:

 

(a)     Adjusted EBITDA1

   $           

(b)     Principal paid and due

   $           

(c)     Interest Expense

   $           

(d)     Cash Dividends on Preferred Stock

   $           

(e)     Aggregate of (b) plus (c) plus (d)

   $           

(f)     Fixed Charge Coverage Ratio ((a) to (f))

                :1.00   

 

1 

Capex reserve requirement equal to $0.20 per square foot



--------------------------------------------------------------------------------

Covenant (circle applicable level)

 

At all times during the following periods:

   Fixed Charge  Coverage
Ratio:  

Effective Date through October 31, 2012

     1.30:1   

November 1, 2012 through December 31, 2012

     1.35:1   

January 1, 2013 and thereafter

     1.40:1   

In compliance? Yes/No

 

  3. Tangible Net Worth (“TNW”) [§5.02(e)]:

 

  (a)     Assets less

   $                

  (b)     Intangible Assets less

   $     

  (c)     Indebtedness

   $     

  (d)     Tangible Net Worth ((a) minus (b) minus (c))

   $     

          Calculation of Required Tangible Net Worth

  

(i)     Tangible Net Worth as of Effective Date:

   $     

(ii)    85% of Net Proceeds Generated by and Common or Preferred Share Issuances
(i.e., 0.85 x $            ):

   $     

(iii)  85% of equity in Real Properties contributed to TNP REIT (i.e., 0.85 x
$            )

   $     

(iv)   Required Tangible Net Worth ((i) + (ii) +(iii))

   $     

Covenant: (d) must exceed (iv)

 

In compliance? Yes/No

  

 

  4. Total Leverage Ratio Calculation [§5.02(a)]:

 

  (a)     Indebtedness

  (b)     Total Asset Value

  (c)     Total Leverage Ratio



--------------------------------------------------------------------------------

Covenant (circle applicable level)

 

At all times during the following periods:

   Total Leverage Ratio  

Effective Date through October 31, 2012

     75 % 

November 1, 2012 through December 12, 2011

     70 % 

January 1, 2013 and thereafter

     65 % 

In compliance? Yes/No

 

  5. Varying Interest Rate Calculation [§5.02(f)]:

 

(a)     Indebtedness with a varying interest rate

   $                

(b)     Indebtedness

   $     

(c)     (a) to (b)

  

                Covenant: <20%

 

                In compliance? Yes/No

  

 

  6. Minimum Liquidity [§5.02(d)]:

 

(a)     Cash and cash equivalents

   $                

(b)     Unused Availability

   $     

(c)     Liquidity ((a) + (b))

   $     

Covenant (circle applicable level)

 

At all times during the following periods:

   Liquidity:  

Effective Date through September 30, 2012

     Waived   

October 1, 2012 through December 31, 2012

   $ 500,000   

January 1, 2013 through March 31, 2012

   $ 750,000   

April 1, 2013 and thereafter

   $ 1,000,000   

In compliance? Yes/No

 

  7. Other Recourse Debt [§6.09]:

 

(a)     Other Recourse Debt

   $                

(b)     Total Asset Value

   $     



--------------------------------------------------------------------------------

(c)    (a) divided by (b)

 

              Covenant: < 15%

 

              In compliance? Yes/No

 

  8. Currently Defaulted Other Debt [Article VII(o)]:

 

(a)    Aggregate Defaulted Recourse Debt(not in excess of $20,000,000)

   $                

         In compliance? Yes/No

  

(b)    Aggregate Defaulted Non-Recourse Debt (not in excess of $40,000,000)

   $     

         In compliance? Yes/No

  

 

  9. Investment Parameters [§6.03]:

 

(a)    Investments in Unimproved Land

   $                

(b)    Total Asset Value

   $     

(c)    (a) divided by (b)

  

         Covenant: £ 5%

 

         In compliance? Yes/No

  

(d)    Investments in Properties Under Development

   $                

(e)    Total Asset Value

   $     

(f)     (d) divided by (e)

  

         Covenant: £ 10%

 

         In compliance? Yes/No

  

(g)    Investments in Assets which are not Retail Properties

   $                

(h)    Total Asset Value

   $     

(i)     (g) divided by (h)

  

         Covenant: £ 10%

 

         In compliance? Yes/No

  



--------------------------------------------------------------------------------

(j)     Investments in Unconsolidated Affiliates

   $                

(k)    Total Asset Value

   $     

(l)     (j) divided by (l)

  

         Covenant: £ 10%

 

         In compliance? Yes/No

  

(m)   (a) plus (d) plus (g) plus (j)

   $     

(n)    Total Asset Value

   $     

(o)    (m) divided by (n)

  

         Covenant: £ 20%

 

         In compliance? Yes/No

  

This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

By:

 

 

Name:

 

 

Title:

 

  Chief Financial Officer



--------------------------------------------------------------------------------

Attachment II

EXHIBIT G

BORROWING BASE CERTIFICATE

 

To: KeyBank National Association, as Agent

    

225 Franklin Street, 18th Floor

     Boston, Massachusetts 02110

     Attention: Christopher T. Neil, Institutional Real Estate

 

Re: TNP SRT Secured Holdings, LLC - Borrowing Base Certificate

This Borrowing Base Certificate (the “Certificate”) is furnished pursuant to
that certain Credit Agreement dated as of December 17, 2010, by and among TNP
SRT SECURED HOLDINGS, LLC, a Delaware limited liability company, the other
Borrowers thereunder, (the “Borrower”), the Lenders party thereto, KEYBANK
NATIONAL ASSOCIATION, a national banking association, as lender and agent (the
“Agent”) for the Lenders, and KEYBANC CAPITAL MARKETS, INC., as Sole Lead
Arranger (such Credit Agreement as it may be amended, modified, supplemented,
extended, renewed, or restated from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement. This Certificate is made by the
undersigned in its role as Lead Borrower on behalf of Borrower.

The Borrower hereby CERTIFIES to Agent and the Lenders as follows:

The information set forth in Schedule 1 hereto is in all material respects true,
correct and complete, and has been prepared in accordance with the requirements
of the Credit Agreement.

The Mortgaged Properties identified on, and the calculation of Borrowing Base
Availability shown on, Schedule 1 hereto comply with all applicable conditions,
terms, warranties, representations and covenants set forth in the Credit
Agreement.

As of the date hereof, the representations and warranties of the Borrowers
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects.

As of the date hereof, no Default or Event of Default exists.

 

TNP SRT SECURED HOLDINGS, LLC, a

Delaware limited liability company

By:      

TNP Strategic Retail Operating Partnership,

LP, its sole member

  By:      

TNP Strategic Retail Trust, Inc., its

general partner

    By:  

 

      Print Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

Tranche A Availability through September 30, 2012 means seventy-five percent
(75%) of the Pool Value and from and after October 1, 2012 equals the lesser of
(a) sixty-five percent (65%) of the Pool Value; or (b) the Tranche A loan amount
which would produce a Debt Yield of no less than twelve percent (12%).

 

  (a) Pool Value $            

 

Name of Borrower

   Value    Location of
Mortgaged
Property                        

 

(i)     Pool Value x 75% (65%)

   $                

(b)    Debt Yield

  

(i)     Current Quarter Net Operating Income

   $     

(ii)    Debt Yield Loan Amount ((b)(i) divided by .12)

   $     

(c)    Through 9/30/12 Tranche A Availability ((a)(i))

   $     

(d)    From and after 10/1/12 Tranche A Availability (lesser of (a)(i) and
(b)(ii) above)

   $     

 

2

Exhibit G